Exhibit 10.1
 
FIRST AMENDMENT TO THE
AMENDED AND RESTATED WILLIS U.S. 2005 DEFERRED COMPENSATION
PLAN
 
This amendment (the “First Amendment”) is made and entered into effective as of
the 1st day of June, 2011.
 
WHEREAS, Hilb Rogal & Hobbs Company (“HRH”) has previously adopted the Hilb
Rogal & Hobbs Company Executive Voluntary Deferral Plan (the “EVDP”) to provide
certain key executives an opportunity to defer a portion of their compensation
on a pre-tax basis; and
 
WHEREAS, Willis HRH, Inc. (the “Company”) is the successor to HRH by virtue of a
merger of HRH into and with Willis HRH, Inc.; and
 
WHEREAS, the EVDP was frozen effective December 31, 2009 and after such date no
additional contributions and no additional salary deferrals have been or will be
credited to the EVDP; and
 
WHEREAS, the Company intends to merge the trust for the EVDP into the trust for
the Willis U.S. 2005 Deferred Compensation Plan (the “Willis Plan”) effective
June 1, 2011; and
 
WHEREAS, the Company desires to consolidate the administration and certain other
provisions into a single plan document while maintaining the status of certain
benefits and distribution provisions under the EVDP as “grandfathered” under
section 409A of the Code and the terms and conditions of the EVDP shall continue
to apply to the Pre-2005 Accounts and the Post-2004 Accounts as a separate plan
and as if it were not part of the Willis Plan except as provided herein; and
 
WHEREAS, Section 11.9(a) and (b) of the Willis Plan permits the Company to amend
the Plan.
 
NOW, THEREFORE, the plan is hereby amended, effective as of June 1, 2011 as
follows:
 
1. A Participant’s Pre-2005 Account shall be the amounts deferred under the EVDP
by the Participant and any other amounts credited thereunder which were earned
and vested prior to January 1, 2005, plus earnings thereon. The Pre-2005
Accounts are not intended to be subject to section 409A of the Code
(“Section 409A”). It is intended that this First Amendment will not constitute a
“material modification” for purposes of Section 409A and this First Amendment is
not intended to provide a Participant with materially enhanced or a new material
benefit so as to cause such accounts to be subject to Section 409A. Any
provision herein or in the Willis Plan that would constitute a material
modification to the Pre-2005 Accounts or constitute a materially enhanced or new
material benefit with respect to the Pre-2005 Accounts shall be void ab initio.
 
2. The Pre-2005 Accounts shall be treated as grandfathered benefits under
Section 409A of the Code, shall be maintained and accounted for separately and
shall remain subject to the terms and conditions of the EVDP, as set forth in
Appendix A.
 
3. A Participant’s Post-2004 Account shall document the amounts deferred under
the Plan by the Participant and any other amounts credited hereunder on and
after January 1, 2005, plus earnings thereon.
 
4. It is intended that the provisions with respect to the separate Pre-2005
Accounts and Post-2004 Accounts with respect to vesting and distributions under
the EVDP will continue to apply to such accounts and this First Amendment is not
intended to any way affect or alter the distribution rights, Participant
distribution elections or the form and time of any distributions otherwise
applicable under the EVDP.
 
5. This Amendment is intended to constitute a continuation of the EVDP for
purposes of the Pre-2005 Accounts and the Post-2004 Accounts, except as
specifically modified hereunder. The EVDP, with respect to the Pre-2005
Accounts, is not intended to be subject to Section 409A. Although the Pre-2005
Accounts are not intended to be subject to Section 409A, neither the Company,
any Affiliate nor any director, officer, or other representative of the





--------------------------------------------------------------------------------



 



Company or an Affiliate shall be liable for any adverse tax consequence suffered
by a Participant or Beneficiary if a Pre-2005 Account becomes subject to
Section 409A.
 
6. The following provisions of the EVDP shall no longer apply to the Pre-2005
Accounts and the Post-2004 Accounts, except to the extent necessary to preserve
the grandfathered status of the Pre-2005 Account under Section 409A, and the
comparable provisions of the Willis Plan shall govern the rights of the
Participants with respect to the matters covered by the following Sections of
the EVDP: Article 1 (except Sections 1.1, 1.22, 1.26, 1.28, 1.29, 1.30, 1.32,
1.33 and 1.34), Article 2, Article 3, Article 4, Article 7, Article 8,
Article 10, Article 11, and Article 12.
 
7. The EVDP was frozen, effective December 31, 2009, and shall remain a frozen
plan, and no additional Deferral Contributions, Corporation Contributions or any
other contributions shall be made to or credited to any Account in the EVDP.
 
8. To the extent of any compliance issues or ambiguous terms, this First
Amendment shall be construed in such a manner so as to comply with the
requirements of Section 409A, provided, however, with respect to the Pre-2005
Accounts, this First Amendment, including any ambiguous terms herein, shall be
construed in such a manner so as to preserve the status of the Pre-2005 Accounts
as “grandfathered accounts” and as not subject to Section 409A.
 
9. Capitalized terms have the meaning set forth herein, or if not defined
herein, shall have the meaning ascribed in the EVDP or Willis Plan, as
applicable.
 
10. This First Amendment to The Amended and Restated Willis U.S. 2005 Deferred
Compensation Plan shall apply only to the amounts transferred from the EVDP and
such accounts shall be held in separate accounts.
 
[Signature Page Follows]


2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Plan effective as of the date first written above.
 
Willis North America Inc.
 
/s/  Jennifer Neihoff

By: Jennifer Neihoff
Its: Vice President


3



--------------------------------------------------------------------------------



 



Appendix A
 
Hilb Rogal & Hobbs Company Executive Voluntary Deferral Plan


4